Title: To George Washington from Brigadier General Samuel Holden Parsons, 26 December 1779
From: Parsons, Samuel Holden
To: Washington, George


        
          Dear General
          Westfield [N.J.] Decembr 26th 1779
        
        I have sent by a Gaurd Wm Davenport and Samuel Marsh, two Persons taken by the Patroles from woodbridge last night: Davenport was imployd in the Service of the States in 1776, and joind the Enemy on the Retreat through Jersey in that year; and since that Time has been imployd in the Se[r]vice of the Enemy, and was about 6 weeks since in Arms with a Party of the Enemy in Jersey: and is suspected of carrying four Men of our Troops to Staten Island a fiw nights since, he being over at that Time; the other man is a Carpenter in the Service of the Enemy, who came over with Davenport last night to see his Father at amboy. some Salt Tea &c. which they brought over is divided amongst the Guard.
        About Sixty Sail of the Fleet with Troops fell down to the Hook yesterday morning and the night before, but I am not satisfied the whole Fleet is there: I hope for some more Inteligence to Day which I shall immediately transmit. I am with the greatest Respect yor obe. Sert
        
          Saml H. Parsons
        
        
          P.S. since writing the above, I am informd the Fleet consists of near Two Hundred Sail (but whether this is both or One fleet only my Information is not particular in) the Fleet is said to have a Number of Southern Refugees among them Governor Martin has imbarkd—I expect soon more particular Information.
          A Peice of linnen directed to Mr Adams D.C.P. and 3 or 4 Yards of Scarlet Broadcloth directed to Col. Beatty C.G.P. came out by the Flag from Mr Loring C.G.P. and is in Custody of the Officer

of the Guard; I wish to receive your Excellency’s particular Directions about them the Officer of the Guard has no Objection to their going as directed if tis your Excellencys Pleasure; but as our orders are we do not think ourselves at Liberty to relax in a Single Instance the literal Execution of them with[out] your Consent. I am yr Excellen[c]y’s Obedt Servt
          
            Saml H. Parsons
          
        
      